                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Bank of America, N.A., as
                                                                 Successor by Merger to BAC Home Loans
                                                            8    Servicing, LP fka Countrywide Home Loans
                                                                 Servicing, LP
                                                            9

                                                            10                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                         DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   BANK OF AMERICA, N.A., AS SUCCESSOR                     Case No. 3:16-cv-00120-MMD-WGC
                                                                 BY MERGER TO BAC HOME LOANS
                                                            14   SERVICING, LP FKA COUNTRYWIDE HOME
                                                                 LOANS SERVICING, LP,                                    STIPULATION AND ORDER FOR
                                                            15                                                           EXTENSION OF TIME TO FILE REPLY
                                                                                              Plaintiff,                 IN SUPPORT OF      MOTION FOR
                                                            16                                                           SUMMARY JUDGMENT
                                                                 v.
                                                            17                                                           [First Request]
                                                                 ESPLANADE   AT    DAMONTE      RANCH
                                                            18   HOMEOWNERS' ASSOCIATION; THUNDER
                                                                 PROPERTIES, INC.; ATC ASSESSMENT
                                                            19   COLLECTION GROUP, LLC, a/k/a ANGIUS &
                                                                 TERRY COLLECTIONS, LLC,
                                                            20
                                                                                              Defendants.
                                                            21

                                                            22            Plaintiff Bank of America, N.A., as Successor by Merger to BAC Home Loans Servicing, LP
                                                            23   fka Countrywide Home Loans Servicing, LP (BANA), and Defendant Thunder Properties, Inc.
                                                            24   (Thunder), hereby stipulate and agree that BANA shall have an additional three (3) days, up to and
                                                            25   including November 16, 2018, to file its reply in support of motion for summary judgment, which is
                                                            26   currently due on November 13, 2018, pursuant to ECF No. 73. The motion was filed on August 27,
                                                            27   2018, and the response was filed on October 15, 2018.
                                                            28   ///

                                                                 46978780;1
                                                                                       Bank of America, N.A. v. Esplanade at Damonte Ranch Homeowners Association
                                                                                                                                         3:16-cv-00120-MMD-WGC


                                                            1             This is the first request for an extension of BANA's reply deadline. This extension is not

                                                            2    sought for the purpose of delay or prejudice.

                                                            3             DATED this 13th day of November, 2018.

                                                            4
                                                                 AKERMAN LLP                                         ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            5
                                                                 /s/_ Jamie K. Combs__________________               /s/ Timothy E. Rhoda
                                                            6    ARIEL E. STERN, ESQ.                                ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 8276                                 Nevada Bar No. 4958
                                                            7    JAMIE K. COMBS, ESQ.                                TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 13088                                Nevada Bar No. 7878
                                                            8
                                                                 1635 Village Center Circle, Suite 200               9120 W. Post Road, Suite 100
                                                            9    Las Vegas, NV 89134                                 Las Vegas, NV 89148
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            10   Attorneys for Bank of America, N.A., as Successor   Attorney for Thunder Properties, Inc.
                      LAS VEGAS, NEVADA 89134




                                                                 by Merger to BAC Home Loans Servicing, LP fka
AKERMAN LLP




                                                            11   Countrywide Home Loans Servicing, LP
                                                            12

                                                            13

                                                            14

                                                            15                                                   ORDER

                                                            16            IT IS SO ORDERED:

                                                            17
                                                                                                       _________________________________________
                                                            18
                                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                            19

                                                            20                                                 November 13, 2018
                                                                                                       DATED: _________________________________

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27                                                   2
                                                                 46978780;1
                                                            28
